DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 12/10/21 has been entered. Claim 1 was amended and claim 8 was added. Thus, claims 1-8 are pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The Applicant has not argued or amended the Specifications in response to the previous office action filed on 10/25/21, and thus this interpretation is being maintained in the current office action.

The disclosure is objected to because of the following informalities:
	  The ‘topsheet’ 603 does not correspond to any label on Figure 6 (Specs, pg.23, p.57).
	Reference number 620 previously denoted as ‘end region compressed groove’ (Specs, pg.23, p.57), but is then mislabeled as ‘tip’ (Specs, pg. 24, p.57).
Reference letter F previously denoted as ‘front end region’ (Specs, pg.15, p.34), but is then mislabeled as ‘rear end region’ (Specs, pg. 24, p.57).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi (US 20120265162 A1) in view of Roe et al. (US 20150065981 A1), and further in view of Kurihara (US 20160317365 A1).

Regarding Claim 1, Kuramochi discloses
An absorbent article comprising a main body including a liquid-permeable topsheet (3), a liquid-impermeable backsheet (2), and an absorbent body (6) disposed between the topsheet (3) and the backsheet (2), (fig.4; p.30)
the main body has an elongated shape with a predetermined length (L) in a front-rear direction and a predetermined width (WF, WB) in a width direction orthogonal to the front-rear direction, (fig.4; p.49-50)
the main body having a middle region (M) including a body fluid discharge opening corresponding region (R1) that corresponds to a body fluid discharge opening of a wearer when attached, (fig.4; p.41)
a front end region (F) forward of the middle region (M), and a rear end region (B) rearward of the middle region, (fig.4; p.40)
and an end region compressed groove (12,13) formed in at least one of the front end region and the rear end region, and having a shape including a substantial V-shape projecting toward the body fluid discharge opening corresponding region, (R1) (fig.4)

Kuramochi is silent regarding the main body having a compressed groove recessed from a topsheet side to a backsheet side, the compressed groove includes: a pair of front-rear direction compressed grooves extending in the front-rear direction; and extending along lateral sides of the body fluid discharge opening corresponding region or through a location laterally spaced apart from the body fluid discharge opening corresponding region by a predetermined distance; and the pair of front-rear direction compressed grooves each have a portion extended beyond a tip of the substantial V-shape of the end region compressed groove in a direction away from the body fluid discharge opening corresponding region. 
Roe teaches the main body having a compressed groove (49) recessed from a topsheet (24) side to a backsheet (25) side (fig.13; p.141), but is silent regarding the compressed groove includes: a pair of front-rear direction compressed grooves extending in the front-rear direction, and extending along lateral sides of the body fluid discharge opening corresponding region or through a location laterally spaced apart from the body fluid discharge opening corresponding region by a predetermined distance; and the pair of front-rear direction compressed grooves each have a portion extended beyond a tip of the substantial V-shape of the end region compressed groove in a direction away from the body fluid discharge opening corresponding region. 
Kurihara teaches the compressed groove includes: a pair of front-rear direction compressed grooves 10 (emboss) extending in the front-rear direction (fig.1); and extending 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi with the main body having a compressed groove recessed from a topsheet side to a backsheet side as taught by Roe, to create a deeper groove and allow more exudate to seep into the body of the absorbent article (Roe fig.13; ¶ 141).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi in view of Roe to have the compressed groove include: a pair of front-rear direction compressed grooves extending in the front-rear direction, and extending along lateral sides of the body fluid discharge opening corresponding region or through a location laterally spaced apart from the body fluid discharge opening corresponding region by a predetermined distance and wherein the pair of front-rear direction compressed grooves each have a portion extended beyond a tip of the substantial V-shape of the end region compressed groove in a direction away from the body fluid discharge opening corresponding region, as taught by Kurihara, for the purpose of determining the absorbed amount of the body fluid is accurately recognized based on the diffusion status of the body fluid after being used (Kurihara ¶ 81), and to have a portion extended beyond a tip of the substantial V-shape of the end region compressed groove for the 

Regarding Claim 2, Kuramochi in view of Roe fails to teach at least one end portion of the front-rear direction compressed grooves is curved inwardly in the width direction. Kurihara teaches at least one end portion of the front-rear direction compressed grooves 10 is curved inwardly in the width direction (fig.1; “a curved line that protrudes toward the inner side in the width direction of the pad”, see ¶ 64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi/Roe to have at least one end portion of the front-rear direction compressed grooves curved inwardly in the width direction as taught by Kurihara, for the purpose of further smoothly promoting diffusion of the body fluid in the absorbent body (Kurihara ¶ 64). 

Regarding Claim 3, Kuramochi in view of Roe is silent regarding a distance in the front-rear direction between the tip of the substantial V-shape of the end region compressed groove, and an edge of the portion of the front-rear direction compressed grooves extended beyond the tip of the substantial V-shape is 2.0 mm to 8.0 mm. Kurihara teaches the front-rear direction compressed grooves 10 (fig.1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurimochi/Kurihara to have the edge of the portion of the front-rear direction compressed grooves extended beyond the tip of the substantial V-shape be 2.0 mm to 8.0 mm since it has been held that “where the only 

Regarding Claim 5, Kuramochi further discloses the substantial V-shape (14) has an angle (OB) of 60 to 150 degrees (Kuramochi teaches that the angle is preferably 60 to 90 degrees, fig.4; p.48). 

Regarding Claim 6, Kuramochi in view of Roe further discloses the end region compressed groove (12,13) and the width direction (WB, WF) (fig.4), but fails to teach the front-rear direction compressed grooves and the end region compressed groove are spaced apart in the width direction. Kurihara teaches the front-rear direction compressed grooves 10 (fig.1). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article 

    PNG
    media_image1.png
    1048
    559
    media_image1.png
    Greyscale

Annotated Figure 1 of Kurihara

Regarding Claim 8, Kuramochi in view of Roe in view of Kurihara fails to teach the portions extended beyond the tip of the substantial V-shape of the end region compressed groove are formed closer to a front-rear direction centerline toward their end edges. Kurihara teaches the portions extended beyond the tip of the substantial V-shape of the end region compressed groove are formed closer to a front-rear direction centerline toward their end edges (see annotated fig.1 above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi/Roe to have the portions extended beyond the tip of the substantial V-shape of the end region compressed groove formed closer to a front-rear direction centerline toward their end edges as taught by Kurihara, for the purpose of promoting natural diffusion to diffuse outward in the width direction of the pad while flowing outward in the longitudinal direction of the pad so that the diffusion of the body fluid proceeds smoothly (Kurihara ¶ 63). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi in view of Roe in view of Kurihara as applied to claim 1 above, and further in view of Kuroda et al. (US 20110251575 A1).

Regarding Claim 4, Kuramochi in view of Roe in view of Kurihara as modified as set forth above in which Kurihara discloses the front-rear direction compressed groove 10 includes high-compressed portions 10a (highly compressed portions, dotted portions) and a low-compressed portion 10b (low compressed portions, white portions) having a shallower  The combined references are silent regarding the portion of the front-rear direction compressed grooves that extended beyond the tip of the substantial V-shape of the end region compressed groove does not include any of the high-compressed portions. 

Kuroda et al. discloses the portion of the front-rear direction compressed grooves extended beyond the tip of the substantial V-shape of the end region compressed groove does not include any of the high-compressed portions (enlarged view of fig.6 in the rear-side). It can be seen that none of the darker (high compressed regions) extend beyond the tip of 7f.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi/Roe/Kurihara to have the portion of the front-rear direction compressed grooves that extended beyond the tip of the substantial V-shape of the end region compressed groove not include any of the high-compressed portions as taught by Kuroda et al., for the purpose of reducing excessive rigidity in the groove and allowing the absorbent article to better fit the curve of the body (Kuroda ¶ 34).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi in view of Roe et al. in view of Kurihara as applied to claim 1 above, and further in view of Kudo et al. (US 20130085464 A1).

Regarding Claim 7, Kuramochi discloses the end region compressed groove (13) is formed in the front end region (F) (fig.4). Kuramochi is silent regarding the pair of front-rear Kudo et al. teaches the pair of front-rear direction compressed grooves (14A, 15A) are connected to each other in the rear end region (14B, 15B) (fig.1; p.26).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi/Roe/Kurihara to have the pair of front-rear direction compressed grooves connected to each other in the rear end region, as taught by Kudo et al., to prevent leakage of bodily fluids from the region having the connected grooves in the absorbent body (Kudo ¶ 46).

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive for the following reasons. 

Applicant’s arguments with respect to claims 1, 4, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On pages 2-3 of the Applicant’s remarks, the Applicant amended claim 1 and argued that claims 2-3, 5, and 6 depend from claim 1 and so at least similarly distinguish over the asserted combination of references. However, the Examiner respectfully disagrees, and asserts that the amended claim 1 can be overcome in light of the previously mentioned prior art, Kuramochi (US 20120265162 A1) and Roe et al. (US 20150065981 A1), and further in 
On page 4 of the Applicant’s remarks, the Applicant argues that for claim 4, Kuroda does not teach or suggest the specific arrangement of the pair of front-rear direction compressed grooves and the end region compressed groove. However, the Examiner respectfully disagrees. Although Kuroda does not teach or suggest the specific arrangement of the pair of front-rear direction compressed grooves and the end region compressed groove, it is noted in the rejection filed on 10/25/21 that Kuramochi already teaches the specific arrangement of the end region compressed grooves (12,13) as formed in specific regions (fig.4), and it is further asserted in the present rejection (as discussed above) that Kurihara teaches the specific arrangement of the pair of front-rear direction compressed grooves 10 (fig.1). Thus, Kuroda is not relied on to teach or suggest the specific arrangement of the pair of front-rear direction compressed grooves and the end region compressed groove as argued by Applicant
On page 5 of the Applicant’s remarks, the Applicant argues that for claim 7, Kudo does not teach or suggest the specific arrangement of the pair of front-rear direction compressed grooves and the end region compressed grooves. However, the Examiner respectfully disagrees. Although Kudo does not teach or suggest the specific arrangement of the pair of front-rear direction compressed grooves and the end region compressed grooves, it is noted in the rejection filed on 10/25/21 that Kuramochi teaches the specific arrangement of the end region compressed grooves (12,13) as formed in specific regions (fig.4), and it is further asserted in the present rejection (as discussed above) that Kurihara teaches the specific arrangement of the pair of front-rear direction compressed grooves 10 (fig.1). Thus, Kudo is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/RACHEL O'CONNELL/            Examiner, Art Unit 3781                                                                                                                                                                                            
/QUANG D THANH/            Primary Examiner, Art Unit 3785